UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4044



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN HUSSEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-270)


Submitted:   March 27, 2006                 Decided:   April 14, 2006


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James F. Sumpter, Richmond, Virginia, for Appellant.        Paul J.
McNulty, United States Attorney, Michael Elston, Michael C.
Wallace, Sr., Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shawn Hussey appeals his convictions and sentence to 151

months in prison and five years of supervised release following his

guilty plea to conspiring to distribute fifty grams or more of

cocaine   base,   in   violation   of   21    U.S.C.   §   846   (2000),   and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).         Hussey contends the district court

erred under Fed. R. Crim. P. 11(b)(1)(G) by accepting his guilty

plea without adequately informing him of the nature of the charges

and abused its discretion by denying his pro se motion to withdraw

his guilty plea at sentencing.       We affirm.

           Prior to accepting a guilty plea the district court must

inform the defendant of, and determine that he understands, the

nature of each charge to which he is pleading.             Fed. R. Crim. P.

11(b)(1)(G). In reviewing the adequacy of its compliance with Rule

11, we accord deference to the district court’s decision as to how

best to conduct the mandated colloquy.          United States v. DeFusco,

949 F.2d 114, 116 (4th Cir. 1991).           “Although the defendant must

receive notice of the true nature of the charge rather than a rote

recitation of the elements of the offense, the defendant ‘need not

receive this information at the plea hearing itself.’”            Id. at 117

(citations omitted).      The district court may consider whether a

written plea agreement exists and determine the plea is knowingly




                                   - 2 -
and intelligently made on the basis of information received by the

defendant prior to the plea hearing.                      Id.

             Because Hussey raises this issue for the first time on

appeal, we review for plain error.                   See United States v. Vonn, 535

U.S.   55,   59    (2002).        Thus,       it     is    Hussey’s      burden     to   show:

(1)    error;     (2)    that    was    plain;       (3)     the      error    affected     his

substantial       rights;       and    (4)    this        court      should    exercise     its

discretion to notice the error. See United States v. Martinez, 277

F.3d 517, 529 (4th Cir. 2002).                To establish that his substantial

rights were affected, Hussey must demonstrate that absent the

error, he would not have entered his guilty plea.                             See id. at 532.

We may consider the entire record when determining the effect of

any error on Hussey’s substantial rights.                            See Vonn, 535 U.S. at

74-75.

             Hussey appears to contend the district court failed to

comply with Rule 11(b)(1)(G) because it did not recite the elements

of the charged offenses at his plea hearing.                             However, we have

“repeatedly refused to script the Rule 11 colloquy” or “to require

the district courts to recite the elements of the offense in every

circumstance.”          United States v. Wilson, 81 F.3d 1300, 1307 (4th

Cir. 1996).       Hussey was informed of the charges in the criminal

information       and    the    plea    agreement.              By    sworn    testimony,    he

affirmed to the district court that he had discussed the charges

with counsel, understood the charges, and understood that the


                                             - 3 -
Government had to prove every element making each charge a crime.

Moreover, the district court properly determined that based on

Hussey’s stipulated statement of facts, the Government could have

proven beyond a reasonable doubt every element of the crimes.

Hussey fails to demonstrate that he did not understand the law in

relation to the facts of his case or that his admitted conduct did

not satisfy the elements of the crimes to which he pled guilty.

           We also reject Hussey’s claim that the district court

erred by denying his pro se motion to withdraw his guilty plea.            A

defendant may withdraw a guilty plea prior to sentencing if he “can

show a fair and just reason for requesting the withdrawal.”             Fed.

R. Crim. P. 11(d)(2)(B).     We review the district court’s denial of

a motion to withdraw a guilty plea for abuse of discretion.         United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).             We have

identified six factors for determining whether to allow a defendant

to withdraw his guilty plea:     (1) whether he has offered credible

evidence that his plea was not knowing or voluntary; (2) whether he

has credibly asserted his legal innocence; (3) whether there has

been a delay between entry of the plea and filing of the motion;

(4) whether the defendant has had close assistance of competent

counsel;   (5)   whether   withdrawal   will   cause   prejudice   to    the

Government; and (6) whether it will inconvenience the court and

waste judicial resources.      United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).


                                 - 4 -
          At     sentencing,   Hussey    claimed   his   trial   counsel

“intimidate[d] [him] with prison time” and he was “coerced into

signing the plea.”     However, Hussey’s sworn statement during the

Rule 11 colloquy that he had not been threatened into pleading

guilty is strong evidence of the voluntariness of his plea.          See

DeFusco, 949 F.2d at 119.       In addition, a guilty plea is not

rendered involuntary merely because it was entered to avoid harsh

alternatives such as prosecution on additional charges.              See

Bordenkircher v. Hayes, 434 U.S. 357, 363-65 (1978). Thus, we find

Hussey’s guilty plea was knowing and voluntary.          We further find

Hussey did not credibly assert his legal innocence, because he

offered no evidence casting doubt on his guilt as to any element of

either charge.

          A defendant seeking to establish that he is entitled to

withdraw his plea because he did not receive close assistance of

counsel must demonstrate that counsel performed deficiently and

that, but for counsel’s errors, the defendant would not have pled

guilty and would have insisted on proceeding to trial.            United

States v. Bowman, 348 F.3d 408, 416 (4th Cir. 2003).       Our review of

the record convinces us Hussey did not demonstrate his attorney’s

advice to plead guilty was in any way deficient, or that but for

counsel’s errors, he would not have pled guilty but would have

insisted on going to trial.




                                 - 5 -
          Accordingly, we affirm Hussey’s convictions and sentence.

We grant Hussey’s motion for leave to file a pro se supplemental

brief and find the issues he asserts therein meritless.    We deny

his motion to relieve or substitute appellate counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -